Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT/COMMENT
Claims 42 and 60 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 57-59, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 23 September 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Porter on 27 April 2021.



In the claims:

Claims 57-59 are rejoined.

In Claim 57, line 4, changed the number “43” to
	-- 60 --
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 42, 45, 47, 50-51, and 53-60 are allowed over the closest prior art of record. The closest prior art is considered to be represented by Chapman (US 5,136,969).
Regarding Claims 42 and 60, Chapman (US’969) teaches an apparatus capable of coating a girth weld and a cutback region surrounding said girth weld on a coated steel pipe, comprising: a frame 14 having: a roller carriage 62, 40, 22 configured for mounting to a track affixed proximal to said cutback region and circumferentially around said coated steel pipe, said roller carriage having powered circumferential travel means providing circumferential rotational travel of said support frame at least 350 degrees around said track, said powered circumferential travel means comprising a powered drive gear on the frame, the powered gear operatively connected to and moving along a rack on the track, and also comprising an electric motor for powering the powered drive gear, said powered circumferential travel means providing variable, user selectable rotation speed, said powered circumferential travel means providing unidirectional or bidirectional travel (col. 3, lines 57-62; col. 4, lines 3-27 and 52-61); and an arm 120 cantilevered laterally from said frame, 2 098406.0000004 EMF_US 81771394v1said arm having a spray head region 122 at an end of said arm distal to said frame, said spray head region laterally or transversely adjustable relative to the arm and frame (Figs. 1-2; col. 5, lines 60-68); said arm having a lateral travel means providing lateral travel of the spray head region relative to said frame and capable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712